Order unanimously affirmed, with costs to petitioners, and cross appeal dismissed as academic. Memorandum: The court properly denied the town’s motion to dismiss certiorari proceedings; there was no showing of willful neglect or refusal on the part of the property owners to supply the requested information pursuant to section 1524 (subd 2, par [b]) of the Real Property Tax Law prior to its repeal (L 1982, ch 714, § 28, eff Jan. 1,1983; cf. Matter of Spencer v Mullen, 84 AD2d 790). Moreover, the town, by accepting the petitions for assessment and review and acting on them, waived any objections to the sufficiency of the information provided, the lack of written authorization for the board of managers to represent the property owners, and other alleged defects (see Matter of City of Little Falls v Board of Assessors, 68 AD2d 734, 739-740). Inasmuch as the court on deciding a subsequent motion found that the additional information furnished by the property owners constituted substantial compliance with the court’s order, their cross appeal from so much of that order as directed them to supply additional information within 60 days is dismissed as academic. (Appeals from order of Supreme Court, Monroe County, Rosenbloom, J. — Real Property Tax Law, art 7.) Present — Dillon, P. J., Hancock, Jr., Green, O’Donnell and Schnepp, JJ.